Citation Nr: 1229931	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for right calf pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1987 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the December 2009 "Statement of Representative," the Veteran's representative wrote that the Veteran had requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing) in February 2009.  

Therefore, in July 2012, the Board sent a letter to the Veteran requesting clarification as to whether he still desires a Travel Board Hearing.  In his 
August 2012 reply, the Veteran notified the Board that he still desires a Travel Board Hearing.  Therefore, the Board finds that a remand to schedule the Veteran for a Travel Board Hearing is required.  See 38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


